DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0070387).
Regarding claim 1, Park discloses touch sensor of a multi-driving scheme, the touch sensor comprising: 
a touch panel (fig. 2) comprising a plurality of input lines (11, fig. 2) and a plurality of output lines (112, fig. 2), the touch panel configured to cause a change in a mutual capacitance in response to a touch (Abstract and para. 60); and 
processing circuitry configured to generate a plurality of transmission signals (para. 66) to the plurality of input lines as a result of an encoding operation on a first matrix having an inverse matrix (para. 56, 69), each of the transmission signals having a first polarity or a second polarity, the second polarity including an opposite phase to the first polarity (para. 85 and fig. 6), 
output the plurality of transmission signals in an unbalanced period when a sum of phases of the plurality of transmission signals is greater than 0 (see Omitted Driving in fig. 6 and see para. 69), 

decode the plurality of receiving signals based on the first matrix (para. 67, 73), the plurality of receiving signals generated by the change in the mutual capacitance in response to the touch (para. 73, 60).
Regarding claim 2, Park discloses wherein the plurality of transmission signals comprise a first transmission signal having the first polarity and a second transmission signal having the second polarity (para. 69, 48, 85), and 
the processing circuitry is further configured to perform the decoding upon receiving the first transmission signal and the second transmission signal (para. 73, 60).  
Regarding claim 3, Park discloses wherein the plurality of transmission signals comprise a first transmission signal having the first polarity and a second transmission signal having the second polarity (para. 69, 48, 85), and 
the first transmission signal and the second transmission signal being received in a sensing period (Actual Driving in fig. 6) of the touch panel include a number of rising edges equal to a number of falling edges of the plurality of transmission signals (para. 85 and fig. 6).  
Regarding claim 4, Park discloses wherein the processing circuitry is further configured to encode a pulse-modulated signal based on the first matrix (para. 56, 69).  
Regarding claim 5, Park discloses wherein the first matrix is a Hadamard matrix (para. 56 , 69).  
Regarding claim 6, Park discloses wherein transmission signals corresponding to rows or columns of which a sum of elements is not 0 in the Hadamard matrix are output 
transmission signals corresponding to rows or columns of which the sum of elements is 0 are output in a sensing period (Actual Driving in fig. 6) of the touch panel.  
Regarding claim 7, Park discloses wherein the plurality of input lines is greater than 2N and less than 2N+1 wherein N is a natural number (para. 107 and fig. 7), 
the processing circuitry is configured to provide the plurality of transmission signals, the plurality of transmission signals being generated by partially overlapping a first Hadamard sub-matrix having 2N rows and 2N columns with a second Hadamard sub-matrix (para. 107), and to determine a first mutual capacitance based on the first Hadamard sub-matrix and Page 32Atty. Dkt. No. 2557-003303-US determine a second mutual capacitance based on the second Hadamard sub-matrix and the first mutual capacitance (para. 108-110).  
10. The touch sensor of claim 1, wherein the plurality of transmission signals comprise a first transmission signal having the first polarity and a second transmission signal having the second polarity (see Tx2 and Tx3 in fig. 6), and Page 33Atty. Dkt. No. 2557-003303-US 
in the first transmission signal and the second transmission signal being received in a sensing period (Actual Driving in fig. 6) of the touch panel charges are shared between a first input line, of the plurality of input lines. configured to transmit the first transmission signal and a second input line, of the plurality of input lines, configured to transmit the second transmission signal (fig. 6; pulses having different polarities have a one to one correspondence between adjacent input lines and non-adjacent input lines).
Claims 11-12 are rejected for the same reasons as claim 1 above.
Claims 12-15 are rejected for the same reasons as claims 1, 4-5 and 7 above.
Claim 18 is rejected for the same reason as claim 10 above.
Claims 19-20 are rejected for the same reasons as claims 1, 6 and 3 above.

Allowable Subject Matter
Claims 8-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628